DETAILED ACTION
Response to Amendment
Claims 1-12 and 14-21 are pending. Claims 1-12 and 14-21 are amended directly or by dependency on an amended claim. Claim 13 is canceled.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 8 April, 2022, with respect to the 35 USC 103 rejections of claims 1-12 and 14-21, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-12 and 14-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-12, 14-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, arguments and amendments with respect to the 35 USC 103 rejections of claims 1-12 and 14-21 were persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach, or fairly suggest the subject matter of the independent claims:

US 20180373568 A1 [closest art]: As another factor, task switch server 610 may determine which devices are closest to a user. As another factor, task switch server 610 may maintain one or more capability rankings associated with a task. For example, for a task associated with viewing images or videos, the task switch server 610 may determine and/or store a capability rank of devices based on display size. Similarly, for a task associated with playing audio, the task switch server 610 may determine and/or store a capability rank of devices based on a measure of sound system quality (e.g., a number of speakers, a size of speakers, a sound quality rating, and/or the like). The task switch server 610 may rank the devices based on one or more of these and other factors.

US 20160353118 A1: The method of claim 1, wherein priorities are assigned to the video streams based on a relative size of different display devices on which the application windows are displayed.

US 20150244665 A1: According to another embodiment of the present disclosure, a priority of transmission of a message may be determined depending on a type of content included in the message. For example, if the message received from an external electronic device has an email or a Social Network Service (SNS) message having a document format file attached thereto, the message may be transmitted after setting a priority may be set based on information such as whether the at least one device 420, 430, and 440 support execution of the attached file, a size of the display screen, and the like.

US 20130304587 A1: In various embodiments of the present disclosed system and method, the level of prominence of an advertiser's/content provider's thumbnail representations, or representations in other formats, of their logos or display backdrop offerings may be determined by mapping the rank value to one or more attributes, including but not limited to the following: The position on a scrollable list displayed on a targeted user's device; the position in a continuously scrolling list displayed on a targeted user's device; the speed at which the advertiser's thumbnail scrolls in a continuously scrolling list displayed on a targeted user's device; the size/display area (in pixels-by-pixels) of the advertiser's thumbnail; presentation of colored vs. grey-scale or black and white versions of the advertiser's thumbnail.

US 20190087662 A1: For example, if the indication detected at step 308 identifies the particular object detected as a higher priority object such as a weapon, the displayed alphanumeric notification window and/or video stream window may be displayed at the user interface in a more prominent fashion, for example at a larger or largest possible screen size, at a center most area of the screen, and/or accompanied by an audio tone or flashing colors or borders. If, on the other hand, the indication detected at step 308 identifies the particular object detected as a lower priority object such as a chemical container warning, the displayed alphanumeric notification window and/or video stream window may be displayed at the user interface in a less prominent fashion, for example at a smaller or smallest possible screen size, at a corner area of the screen, and/or not accompanying any additional audio tone or flashing colors or borders. Similar variations can be applied to different types of unexpected movements.

US 20030231259 A1: The second embodiment is distinguished from the first embodiment only by a method of determining an input video source for decimation. More specifically, in the second embodiment, in stead of determining the display priorities of screens by judgment of an overlapping condition of screens on a multi-screen, the sizes of the display areas (horizontal definition.times.number of vertical lines) of input-video sources on the multi-screen are compared with each other, and data of an input video source having the smallest display area is determined to be data for decimation (corresponding to the step S603 in FIG. 6).

US 20170318234 A1: On the other hand, in a case in which a video image that is based on the first video signal S.sub.V1 is displayed on the display 200, but the size of this video image is not suitable for the size of the display 200, the select signal generating section 17 generates the second select signal a2 that selects the first signal S.sub.V1 that was input into the second selector 12, and also generates the first select signal a1 that selects the first signal S.sub.V1 that has undergone scaling processing and was input into the first selector 14.

US 20160111039 A1: The control unit 370 of the information processing device 300 then transmits a mode status notification to the information processing device 200, to notify the information processing device 200 of the output format set by a user (565, 566). This mode status notification is information for notifying the information processing device 200 of not only the output format (“main” or “sub”, for example) set by a user, but also the resolution/audio quality that can be set by the information processing device 200, the types of image and audio codecs, the existence/non-existence of a 3D function, the existence/non-existence of content protection, the display size of the display device, topology information, the available protocols, the setting information (such as port information) about these protocols, connection interface information (such as the connector type), the positions of horizontal synchronization and vertical synchronization, the performance priority request information about the source device, a mode control table response such as the compatiblity/incompatibility with the low power consumption mode, the maximum throughput that can be transmitted or received by radio, the CPU power, the remaining battery level, power supply information, and the like.

US 20150149585 A1: In a non-limiting example, the subscription request contains information about the requester or request, including one or more identifiers of the user (e.g., name, email address, phone number), identifiers of the computing device (e.g., an IP address), identifiers of a type of device (e.g., mobile device, laptop, desktop, tablet or particular brand thereof), identifiers of the content item(s) and/or channel, operating system(s), channel-related preferences (e.g., when content items are to be received, a limit on a number of content items, a type of content item such as image or video, whether to accept sound-inclusive content items, size of screen, a number of current channel subscriptions, historical time in display mode, where the channel will be ranked amongst other channels, etc.), or other information.

US 20030011711 A1: The positioning processor 208 integrates and determines the positioning by display priority of the formatted video and auxiliary data sequences according to the selection control signal CTLOP. Therefore, a primary video data sequence is generated. The result varies as CTLOP varies. If there is one sequence that has the high priority and intends to be displayed as a full-screen size on the video display unit, the primary video data sequence contains only the information corresponding to that sequence.

AU 2014202369 A1: An audiovisual communication system for transmitting a plurality of video signals and associated audio signals, if any, over a communication network for presentation to one or more end users, wherein the video signals are scalably coded into layers including a base layer and one or more enhancement layers, the system comprising: a receiver configured to receive the plurality of video and any associated audio signals over the communication network, determine a layout for the displayed video signals based on a set of criteria, and communicate information about the determined layout; a display, connected to the receiver, configured to display one or more of the received video signals using the determined layout; and one or more servers, connected to the communication network, adapted to receive the information about the determined layout, and configured to transmit the plurality of video and any associated audio signals over the communication network; wherein the one or more servers are configured to selectively transmit, for each of the plurality of video signals, no layers, the base layer, or the base layer and one or more enhancement layers, if any, that are necessary for displaying the video signals in the determined layout; wherein the receiver is further configured to determine a layout for a target screen size by accessing a table of potential layouts, selecting one or more candidate layouts from the table of potential layouts using a first set of criteria, fitting each candidate layout in the target screen size, and selecting to use zero or one of the candidate layouts based on a second set of criteria; wherein: the table of potential layouts represents each layout as a set of parameters comprising at least the horizontal and vertical dimensions of the layout in units of fundamental view building blocks that form a two-dimensional array, and, for each view, a scale factor and the horizontal and vertical positioning of the top left corner of the view within the two-dimensional array of view building blocks; the fitting each candidate layout in the target screen size is performed by selecting appropriate view building block width and height such that the layout fits the target screen size in at least one of the vertical or horizontal dimensions, and such that the resulting view building block aspect ratio is within a given range of minimum and maximum values; and the second set of criteria includes scoring of each candidate layout by computing a scoring function, selecting the candidate layouts with the highest value of the scoring function, and computing a score using a filtering function if multiple candidate layouts are selected, thus identifying a single candidate layout, and using the single candidate layout only if the single candidate layout's smallest view size is greater than a specified value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661